DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments filed 09/08/2021 has been entered. Claims 1, 2, 4-34, and 74-89 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 75, 76, 78, and 84-89 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 75, 76, 78, and 84-89 all lack proper antecedent basis in their respective preambles. Applicant is advised to correct these issues in the same manner as previous claim preambles were constructed.
Claim 84 recites “the first fore and second aft floating bodies move more as a result of the water on the sloped top surface of the at least one of the first fore or second aft floating body” where the use of comparative language of moving more as a result of something is unclear to the Examiner as to what constitutes as “more”. For examination purposes, the clause of “the first fore and second aft floating bodies move more as a result of the water on the sloped top surface of the at least one of the first fore or second aft floating body” will be treated as “the first fore and second aft floating bodies  as a result of the water on the sloped top surface of the at least one of the first fore or second aft floating body.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 29 states the device of claim 1 is a self-reacting raft WEC device. However, claim 1 already introduces this requirement and therefore claim 29 is redundant.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 6, 7, 14, 15, 16, 17, 26, 29, 30, 74, 75, 76, 77, 78, 79, 82, 87, 88 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0087732 (Gray hereinafter).
Regarding claim 1, Gray teaches a wave energy conversion device (Figure 2) that discloses a first for floating body (Figure 2, left hand buoy); a second aft floating body (Figure 2, 
Regarding claim 2
Regarding claim 4, Gray’s teachings are described above in claim 1 where Gray further discloses that the sloped top surface extends downwards, in the direction away from the hinge joint to the end of the first fore or second aft floating body distal to the hinge joint, and extends to under the waterline when the device is in the still water rest position (Under the broadest reasonable interpretation, the sloped surface features a portion that is under the water during flat seas, specifically, the outer upper curves that transitions from the flat top).
Regarding claim 5, Gray’s teachings are described above in claim 1 where Gray further discloses that the sloped top surface extends downwards, in the direction away from the hinge joint and in alignment with the direction of wave propagation, at least a portion of the sloped top surface being under the waterline at least when the device is in the still water rest position (Under the broadest reasonable interpretation, the sloped surface features a portion that is under the water during flat seas, specifically, the outer upper curves that transitions from the flat top on the second buoy).
Regarding claim 6, Gray’s teachings are described above in claim 1 where Gray further discloses that at least one of the first fore floating body or the second aft floating body has a sloped bottom surface extending in the direction away from the hinge joint, at least a portion of the sloped bottom surface being under the waterline at least when the device is in the still water rest position (Under the broadest reasonable interpretation, the sloped is the upward curves of the floating bodies which are under the waterline at flat seas).
Regarding claim 7, Gray’s teachings are described above in claim 1 where Gray further discloses that at least one of the first fore floating body or the second aft floating body has a sloped bottom surface extending downwards, in the direction away from the hinge joint, at least a portion of the sloped bottom surface being under the waterline at least when the device is in 
Regarding claim 14, Gray’s teachings are described above in claim 1 where Gray further discloses that at least the first fore body comprises said sloped top surface (Under the broadest reasonable interpretation, the sloped is the upward curves of the fore floating body which are under the waterline at flat seas).
Regarding claim 15, Gray’s teachings are described above in claim 1 where Gray further discloses that at least the second aft body comprises said sloped top surface (Under the broadest reasonable interpretation, the sloped is the upward curves of the aft floating body which are under the waterline at flat seas).
Regarding claim 16, Gray’s teachings are described above in claim 1 where Gray further discloses at least one of the first fore floating body or the second aft floating body comprises a first portion comprising the sloped top surface thereof (Figure 2, Top sloping surface of the fore and aft floats), the first portion of the at least one of the first fore or second aft floating body extending from a second portion of the at least one of the first fore or second aft floating body provided fore or aft of the first portion of the at least one of the first fore or second aft floating body (The top extends from the bottom of the fore and aft floats), the second portion of the at least one of the first fore or second aft floating body having a mean density which is different to that of the first portion (Weight 13 per ¶ 20).
Regarding claim 17, Gray’s teachings are described above in claim 1 where Gray further discloses that the first portion of the body comprises a plate comprising the sloped top surface (Under the broadest reasonable interpretation, the plate is the flat portion of the top surface). 
Regarding claim 26, Gray’s modified teachings are described above in claim 1 where Gray further discloses that the sloped top surface extends from above the waterline to under 
Regarding claim 29, Gray’s modified teachings are described above in claim 1 where Gray further discloses that the device is a self-reacting raft WEC device (¶ 16 and evident from construction).
Regarding claim 30, Gray’s modified teachings are described above in claim 1 where Gray further discloses that both the first fore floating body and the second aft floating body comprise sloped surfaces extending in the respective directions away from the hinge joint (Top surfaces of both floats seen in Figures 1 and 2), at least part of each of the sloped surfaces being under the waterline at least when the device is in the still water rest position (Under the broadest reasonable interpretation, the sloped surface features a portion that is under the water during flat seas).
Regarding claim 74, Gray teaches a method of harnessing energy from waves that discloses providing at least one hinged raft wave energy conversion device according to claim 1 (Please refer to the rejection of Claim 1 above) and including a power take off system to generate electricity from the action of the device in response to wave motion (¶ 16); and locating the device or a plurality of devices in a body of water (Inherent location of the device disclosed by Gray).
Regarding claim 75, Gray’s teachings are described above in 1 where Gray further discloses that the first fore float and the second after float are directly connected to each other by the hinge joint (Evident from Figures 1 and 2).
Regarding claim 76, Gray’s teachings are described above in claim 1 where Gray further discloses wherein the first fore floating body and second aft floating body each have a sloped 
Regarding claim 77, Gray teaches a wave energy conversion device that discloses a first fore floating body (Figure 2, left hand buoy); and a second aft floating body (Figure 3, right hand buoy); wherein the first and second floating bodies are connected by a hinge joint for rotation of the first and second floating bodies relative to each other, in use, about an axis parallel to the still water surface and transverse to a direction of wave propagation (Hinge at 10 as seen in Figure 1 and ¶ 19); wherein the first and second floating bodies extend away from the hinge joint in opposite directions such that the first and second floating bodies are respectively elongated in the opposite directions away from the hinge joint (Shown in figures 1 and 2); wherein at least one of the first fore floating body or the second aft floating body has a sloped top surface extending in a direction away from the hinge joint (Both feature an upward slope and downward slope with a flat slope between them), at least a portion of the sloped top surface being under a waterline at least when the device is in a still water rest position (Under the broadest reasonable interpretation, the sloped surface features a portion that under the waterline during flat seas), wherein water on the sloped top surface of the at least one of the first fore or second aft floating body adds to the effective mass of the at least one of the first fore or second aft floating body (Inherent of water being on top of a body) wherein the first and second bodies are directly connected to each other by the hinge joint without any other part of 
Regarding claim 78, Gray’s modified teachings are described above in claim 77 where Gray further discloses that no ballast is connected to the hinged raft wave energy conversion device between the hinge point (Gray shows in Figures 1 and 2 the device is floating on the surface of the water without the need for a submerged ballast weight). 
Regarding claim 79, Gray teaches a wave energy conversion device (Figure 2) that discloses a first for floating body (Figure 2, left hand buoy); a second aft floating body (Figure 2, Opposite buoy to the first); wherein the first and second floating bodies are connected by a hinge joint for rotation of the first and second floating bodies relative to each other, in use, about an axis parallel to the still water surface and transverse to a direction of wave propagation (Hinge at 10 as seen in Figure 1 and ¶ 19); wherein the first and second floating bodies extend away from the hinge joint in opposite directions such that the first and second floating bodies are respectively elongated in the opposite directions away from the hinge joint (Shown in Figures 1 and 2); wherein at least one of the first fore floating body or the second aft floating body has a sloped top surface extending in a direction away from the hinge joint (Both feature a upward slope and downward slope with a flat slope between them), at least a portion of the sloped top surface being configured to be under a waterline at least when the device is in a still water rest position (Under the broadest reasonable interpretation, the sloped surface features a portion that is under the water during flat seas), wherein water on the sloped top surface of the 
Regarding claim 82
Regarding claim 87, Gray’s teachings are described above in claim 1 where Gray further discloses that the water on the sloped top surface of both the first fore and the second aft floating bodies adds to the effective mass, and affects the resonant frequency of both the first fore and second aft floating bodies (Inherent that the water affecting the top sloped surface [using the broadest reasonable interpretation of such surface] would increase the mass of the float and change the sonant frequency the float can operate at). 
Regarding claim 88, Gray’s teachings are described above in claim 1 where Gray further discloses that the first fore and second aft floating bodies extend downwards and away from the hinge joint (A portion of each of the fore and aft floats of Gray extend in such a manner as seen in Figures 1 and 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 10, 11, 12, 13, 18, 21, 24, 25, 33, 80, 81, 83, 84, 85, 86, and 89 are rejected under 35 U.S.C. 103 as being unpatentable over 2012/0087732 (Gray) in view of US 4210821 (Cockerell hereinafter).
Regarding claim 8, Gray’s teachings are described above in claim 1 but are silent with respect to a length of the at least one first fore or second aft floating body having the sloped top surface extending under the waterline, in the direction away from the hinge joint and in alignment with the direction of wave propagation, is at least 30% longer than the length of the 
However, Cockerell teaches a wave energy conversion device that discloses a length of the at least one first fore or second aft floating body having the sloped top surface extending under the waterline, in the direction away from the hinge joint and in alignment with the direction of wave propagation, is at least 30% longer than the length of the first fore floating body or the second aft floating body along the waterline, when the device is in the still water rest position (Figure 1 shows to buoyant floats where the sloped top surface features a greater percentage beneath the water relative to the portion above the water). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the float type and shape of Gray with the float shape of Cockerell to harvest horizontal and vertical wave motion per Column 1 Lines 31-33 of Cockerell while assisting in keeping the floats beneath the water surface. 
Regarding claim 9, Gray’s teachings are described above in claim 1 but are silent with respect to at least one of the first fore floating body or the second aft floating body has a surface having a first portion and a second portion, wherein the first portion comprises the sloped top surface and the second portion has a gradient different from that of the sloped top surface.
However, Cockerell teaches a wave energy conversion device that discloses at least one of the first fore floating body or the second aft floating body has a surface having a first portion and a second portion, wherein the first portion comprises the sloped top surface and the second portion has a gradient different from that of the sloped top surface (Figure 1 shows to buoyant floats where the sloped top surface with an arc featuring different slopes).

Regarding claim 10, Gray’s modified teachings are described above in claim 9 where the combination of Gray and Cockerell would further disclose that the surface comprising the first and second portions is a surface of the first fore floating body, and wherein the second portion is fore or aft of the first portion (Cockerell shows the slopes being mirrored on both floats).
Regarding claim 11, Gray’s modified teachings are described above in claim 9 where the combination of Gray and Cockerell would further disclose that an angle between a tangent to the sloped top surface and the vertical differs from an angle between a tangent to the second portion and the vertical by between 10° and 80° (Shown in Figure 1 of Cockerell).
Regarding claim 12, Gray’s modified teachings are described above in claim 1 but are silent with respect to the sloped top surface of said at least one of the first fore floating body or the second aft floating body is a top surface thereof, the top surface comprising wall features on either side of the sloped top surface and extending in a direction aligned with the direction of wave propagation and projecting upwardly from the sloped top surface.
However, Cockerell teaches a wave energy conversion device that discloses the sloped top surface of said at least one of the first fore floating body or the second aft floating body is a top surface thereof (Figures 1 and 2 show the sloped top surface along 14), the top surface comprising wall features on either side of the sloped top surface and extending in a direction aligned with the direction of wave propagation and projecting upwardly from the sloped top surface (Walls 15 as seen in Figure 2).

Regarding claim 13, Gray’s modified teachings are described above in claim 1 but are silent with respect to at least one of the first fore floating body or the second aft floating body has a wedge shape with a leading edge pointing towards a direction from which the waves approach the device.
However, Cockerell teaches a wave energy conversion device that discloses at least one of the first fore floating body or the second aft floating body has a wedge shape with a leading edge pointing towards a direction from which the waves approach the device (The overall profile of Cockerell is a wedge shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the float type and shape of Gray with the float shape of Cockerell to harvest horizontal and vertical wave motion per Column 1 Lines 31-33 of Cockerell while assisting in keeping the floats beneath the water surface.
Regarding claim 18, Gray’s modified teachings are described above in claim 1 but are silent with respect to at least one of the first fore floating body or the second aft floating body comprises a wave flow resisting portion at least a portion of which is provided under the waterline at least when the device is in the still water rest position, the wave flow resisting portion comprising the sloped top surface of the at least one of the first fore or second aft floating body.
However, Cockerell teaches a wave energy conversion device that discloses at least one of the first fore floating body or the second aft floating body comprises a wave flow resisting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the float type and shape of Gray with the float shape of Cockerell to harvest horizontal and vertical wave motion per Column 1 Lines 31-33 of Cockerell while assisting in keeping the floats beneath the water surface. 
Regarding claim 21, Gray’s modified teachings are described above in claim 18 where Cockerell further discloses that the wave flow resisting portion has a distal end under the waterline (A portion of the surface 14 is below the waterline). 
Regarding claim 24, Gray’s modified teachings are described above in claim 1 but are silent with respect to a volume of water sits on a portion of each of the first fore floating body and the second aft floating body, a portion of the first and second floating bodies being submerged under the waterline, at least when the device is in the still water rest position.
However, Cockerell teaches a wave energy conversion device that discloses a volume of water sits on a portion of each of the first fore floating body and the second aft floating body (Water atop the surface 14 per Figure 2), a portion of the first and second floating bodies being submerged under the waterline, at least when the device is in the still water rest position (Evident from Figure 2 of Cockerell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the float type and shape of Gray with the float shape of Cockerell to harvest horizontal and vertical wave motion per Column 1 Lines 31-33 of Cockerell while assisting in keeping the floats beneath the water surface.
Regarding claim 25, Gray’s modified teachings are described above in claim 24 where the combination of Gray and Cockerell would further disclose that the volume of water sits on the sloped top surface (Figure 2 of Cockerell).
Regarding claim 33, Gray’s teachings are described above in claim 30 but are silent with respect to both the first fore floating body and the second aft floating body comprise respective wave flow resisting portions comprising respective said sloped surfaces extending in the respective directions away from the hinge joint, at least part of each said wave flow resisting portion being under the waterline at least when the device is in the still water rest position.
However, Cockerell teaches a wave energy conversion device that discloses both the first fore floating body and the second aft floating body comprise respective wave flow resisting portions comprising respective said sloped surfaces extending in the respective directions away from the hinge joint (Sloped surface 14 will resist the waves impacting it), at least part of each said wave flow resisting portion being under the waterline at least when the device is in the still water rest position (Evident of the sloped surface of Cockerell). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the float type and shape of Gray with the float shape of Cockerell to harvest horizontal and vertical wave motion per Column 1 Lines 31-33 of Cockerell while assisting in keeping the floats beneath the water surface.
Regarding claim 80, Gray teaches a wave energy conversion device (Figure 2) that discloses a first for floating body (Figure 2, left hand buoy); a second aft floating body (Figure 2, Opposite buoy to the first); wherein the first and second floating bodies are connected by a hinge joint for rotation of the first and second floating bodies relative to each other, in use, about an axis parallel to the still water surface and transverse to a direction of wave propagation (Hinge at 10 as seen in Figure 1 and ¶ 19); wherein the first and second floating bodies extend 
Gray is silent with respect to wherein the water on the sloped top surface of the at least one fore or second aft floating body increases the magnitude of the wave excitation force.
However, Cockerell teaches a wave energy harvesting device that discloses water on the sloped top surface of the at least one fore or second aft floating body increases the magnitude of the wave excitation force (the sloped surfaces of the equivalent floats features a portion under the waterline and the added mass would increase wave excitation force, Water atop the surface 14 per Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the float type and shape of Gray with the float shape of Cockerell to harvest horizontal and vertical wave motion per Column 1 Lines 31-33 of Cockerell while assisting in keeping the floats beneath the water surface.
Regarding claim 81, Gray teaches a wave energy conversion device (Figure 2) that discloses a first for floating body (Figure 2, left hand buoy); a second aft floating body (Figure 2, 
Gray is silent with respect to wherein the water on the sloped top surface of the at least one fore or second aft floating body allows the device to capture more energy from waves that have a longer mean wavelength than the length of the device.
However, Cockerell teaches a wave energy harvesting device that discloses water on the sloped top surface of the at least one fore or second aft floating body increases ability to capture wave energy (Water atop the surface 14 per Figure 2) where the resultant combination would have the sloped surface of Cockerell able to capture more energy from waves that have a longer mean wavelength than the length of the device.

Regarding claim 83, Gray teaches a wave energy conversion device (Figure 2) that discloses a first for floating body (Figure 2, left hand buoy); a second aft floating body (Figure 2, Opposite buoy to the first); wherein the first and second floating bodies are connected by a hinge joint for rotation of the first and second floating bodies relative to each other, in use, about an axis parallel to the still water surface and transverse to a direction of wave propagation (Hinge at 10 as seen in Figure 1 and ¶ 19); wherein the first and second floating bodies extend away from the hinge joint in opposite directions such that the first and second floating bodies are respectively elongated in the opposite directions away from the hinge joint (Shown in Figures 1 and 2); wherein at least one of the first fore floating body or the second aft floating body has a sloped top surface extending in a direction away from the hinge joint (Both feature a upward slope and downward slope with a flat slope between them), at least a portion of the sloped top surface being configured to be under a waterline at least when the device is in a still water rest position (Under the broadest reasonable interpretation, the sloped surface features a portion that is under the water during flat seas), wherein water on the sloped top surface of the at least one of the first fore or second aft floating body adds to the effective mass affect the resonant frequency of the at least one of the first fore or second aft floating body s wherein the WEC is a self-reacting hinged raft WEC (Inherent of water being on top of the body), wherein both the first fore and second aft floating bodies extend downwards and away from the hinge joint (Seen in Figures 1 and 2) and motion of the raft to absorb power from incoming waves is a result of a reaction of one of the first fore floating body or second aft floating body against the 
Gray is silent with respect to wherein the water on the sloped top surface of the at least one fore or second aft floating body increases the magnitude of the wave excitation force.
However, Cockerell teaches a wave energy harvesting device that discloses water on the sloped top surface of the at least one fore or second aft floating body increases the magnitude of the wave excitation force (the sloped surfaces of the equivalent floats features a portion under the waterline and the added mass would increase wave excitation force, Water atop the surface 14 per Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the float type and shape of Gray with the float shape of Cockerell to harvest horizontal and vertical wave motion per Column 1 Lines 31-33 of Cockerell while assisting in keeping the floats beneath the water surface. 
Regarding claim 84, Gray’s teachings are described above in claim 1 but are silent with respect to the first fore and second aft floating bodies move more as a result of the water on the sloped top surface of the at least one of the first fore or second aft floating body.
However, Cockerell teaches a wave energy harnessing device that discloses an amount of water residing on a sloped tope surface of each float (Water on surface 14 per Figure 2) such that the resultant combination would be the first fore and second aft floating bodies move more as a result of the water on the sloped top surface of the at least one of the first fore or second aft floating body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the float type and shape of Gray with the float shape of 
Regarding claim 85, Gray’s teachings are described above in claim 1 but are silent with respect to the water on the sloped top surface of the at least one fore or second aft floating body increases the magnitude of the wave excitation force.
However, Cockerell teaches a wave energy harvesting device that discloses water on the sloped top surface of the at least one fore or second aft floating body increases the magnitude of the wave excitation force (the sloped surfaces of the equivalent floats features a portion under the waterline and the added mass would increase wave excitation force, Water atop the surface 14 per Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the float type and shape of Gray with the float shape of Cockerell to harvest horizontal and vertical wave motion per Column 1 Lines 31-33 of Cockerell while assisting in keeping the floats beneath the water surface.
Regarding claim 86, Gray’s teachings are described above in claim 1 but are silent with respect to the water on the sloped top surface of the at least one fore or second aft floating body allows the device to capture more energy from waves that have a longer mean wavelength than the length of the device.
However, Cockerell teaches a wave energy harvesting device that discloses water on the sloped top surface of the at least one fore or second aft floating body increases ability to capture wave energy (Water atop the surface 14 per Figure 2) where the resultant combination would have the sloped surface of Cockerell able to capture more energy from waves that have a longer mean wavelength than the length of the device.

Regarding claim 89, Gray’s teachings are described above in claim 1 but are silent with respect to the slopes of the top surfaces vary along their lengths, the said sloped top surfaces comprising a proximal portion and a distal portion, wherein the proximal portion has a steeper downwards gradient than the distal portion.
However, Cockerell teaches a wave energy harvesting device that discloses the slopes of the top surfaces vary along their lengths, the said sloped top surfaces comprising a proximal portion and a distal portion, wherein the proximal portion has a steeper downwards gradient than the distal portion (Evident of Figure 2 of Cockerell with sloped surface 14 where the proximal side is nearer the hinge and distal is opposite said proximal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the float type and shape of Gray with the float shape of Cockerell to harvest horizontal and vertical wave motion per Column 1 Lines 31-33 of Cockerell while assisting in keeping the floats beneath the water surface.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 2012/0087732 (Gray) in view of US 4210821 (Cockerell) in view of US 2015/0082785 (Rohrer hereinafter).
Regarding claim 19, Gray’s modified teachings are described above in claim 18 where the combination of Gray and Cockerell would further disclose that the first fore floating body comprises the wave flow resisting portion comprising said sloped top surface (Sloped surfaces of Gray and Cockerell).

However, Rohrer teaches a wave energy capturing device (Figure 5) that discloses the use of a shoaling plane (Figure 5 shows the shoaling plane 5 below the top surface of the wave capturing device). The resultant combination would be such that wherein the first fore floating body comprises a further portion aft of the wave flow resisting portion from which the wave flow resisting portion extends, wherein the wave flow resisting portion extends further vertically under the waterline than the further portion at least when the device is in the still water rest position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify he leading edge of the wave energy capturing device of Gray with the shoaling plane of Rohrer to further increase the energy capturing surface of Gray. 
Regarding claim 20, Gray’s modified teachings are described above in claim 18 but are silent with respect to the second aft floating body comprises the wave flow resisting portion comprising the sloped top surface, wherein the second aft floating body comprises a further portion fore of the wave flow resisting portion from which the wave flow resisting portion extends, wherein the wave flow resisting portion extends further vertically under the waterline than the further portion at least when the device is in the still water rest position.
However, Rohrer teaches a wave energy capturing device (Figure 5) that discloses the use of a shoaling plane (Figure 5 shows the shoaling plane 5 below the top surface of the wave capturing device). The resultant combination would be such that the second aft floating body 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify he leading edge of the wave energy capturing device of Gray with the shoaling plane of Rohrer to further increase the energy capturing surface of Gray.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over 2012/0087732 (Gray) in view of US 4210821 (Cockerell) in view of US 2015/0082785 (Rohrer) in view of US 5619943 (Kieronski hereinafter) as evidenced by US 2014/0042749 (Siegel hereinafter).
Regarding claim 22, Gray’s modified teachings are described above in claim 21 but are silent with respect to the distal end of the wave flow-resisting portion comprises a hydrodynamic fairing.
However, Kieronski teaches an open water vehicle with water interacting portions that discloses a hydrodynamic fairing (Fairing 203 seen in Figure 1). Siegel is being included as evidence to show that hydrodynamic fairings reduce vortices off of surfaces which leads to less turbulence generated by the device (¶ 20 of Siegel).

Regarding claim 23, modified teachings are described above in claim 22 where the combination of Gray, Cockerell, Rohrer, and Kieronski per Siegel would further disclose that the hydrodynamic fairing comprises a curved hydrodynamic surface configured to inhibit the generation of turbulent water flow from received incoming waves (Figure 1, fairings 203 of Kieronski per the evidence of Siegel).
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0087732 (Gray) in view of US 8008792 (Dennis hereinafter).
Regarding claim 27, Gray’s teachings are described above in claim 1 but are silent with respect to the first fore and second aft floating bodies are arranged to be dissimilar in resonant frequency.
However, Dennis teaches a wave energy generating device that discloses a first fore floating body and a second aft floating body having dissimilar resonant frequencies (Column 4 Lines 23-30 detail auto lengthening mechanisms 15 to adjust the float length from the axis such that the differing lengths of the arms of the floats would lead to dissimilar resonant frequencies of the floats).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arms of Gray with the auto adjusting arms of Dennis to allow for remote adjustment of the wave energy-generating device while adjusting the floats to work on dissimilar frequencies. 
Regarding claim 28, Gray’s modified teachings are described above in claim 27 where Gray per Dennis would further disclose that the first fore and second aft floating bodies have . 
Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0087732 (Gray) in view of WO 2012/106558 (Hammagren hereinafter).
Regarding claim 31, Gray’s teachings are described above in claim 30 but are silent with respect to the second aft floating body is longer than the first fore floating body.
However, Hammagren teaches a wave energy harnessing device that discloses fore and aft floats with different shapes (Figure 2, fore float 15 and aft float 20 per ¶ 50-52), the resultant combination would be such that the second aft floating body is longer than the first fore floating body (Hammagren Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shapes of the floats in Gray with the teachings of Hammagren to optimize the floats for the types of surf they may encounter to further maximize the power converted from the waves.
Regarding claim 32, Gray’s teachings are described above in claim 30 but are silent with respect to the sloped surface of the second aft floating body extends further vertically beneath the waterline than the sloped surface of the first fore floating body at least when the device is in the still water rest position.
However, Hammagren teaches a wave energy harnessing device that discloses fore and aft floats with different shapes (Figure 2, fore float 15 and aft float 20 per ¶ 50-52), the resultant combination would be such that the fore and aft floats of Gray would be shaped per Hammagren’s teachings leading to the sloped surface of the second aft floating body extends 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shapes of the floats in Gray with the teachings of Hammagren to optimize the floats for the types of surf they may encounter to further maximize the power converted from the waves. 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0087732 (Gray) in view of US 4210821 (Cockerell) and further in view of WO 2012/106558 (Hammagren).
Regarding claim 34, Gray’s modified teachings are described above in claim 33 but are silent with respect to the wave flow resisting portion of the second aft floating body extends further vertically under the waterline than the first fore floating body.
However, Hammagren teaches a wave energy harnessing device that discloses fore and aft floats with different shapes (Figure 2, fore float 15 and aft float 20 per ¶ 50-52), the resultant combination would be such that the fore and aft floats of Gray would be shaped per Hammagren’s teachings leading to the sloped surface of the second aft floating body extends further vertically beneath the waterline (Figure 2 of Hammagren shows the sloped top surface of 20) than the sloped surface of the first fore floating body at least when the device is in the still water rest position (Hammagren sloped top surface of 15). This would result in the wave flow resisting portion of the second aft float being further beneath the water surface than the first fore float. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shapes of the floats in Gray per Cockerell with the .

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-34 and 74-89 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746